Citation Nr: 1828236	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependency for the period beginning August 9, 2010 to July 1, 2015, and in excess of 70 percent for the period beginning July 2, 2015.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a January 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent as of July 2, 2015.  Additionally, the Board notes that the Veteran original appeal was whether new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for left ear hearing loss and entitlement to an initial compensable rating for right ear hearing loss.  In a March 2017 rating decision, the RO granted service connection for left ear hearing loss as of the date of the original claim, August 9, 2010, and combined the assigned non-compensable rating with the non-compensable rating for the Veteran's right ear.  The title page has been adjusted to appropriately identify the issue now on appeal.  Furthermore, as neither the January 2016 nor March 2017 rating decisions represented a total grant of benefits sought on appeal, the claims for increases remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

In March 2015, the Board remanded these matters for additional development.


FINDINGS OF FACTS

1.  Since the August 9, 2010, grant of service connection, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment have not been demonstrated.

2.  For the entire period on appeal, the weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, for PTSD, from the August 9, 2010, grant of service connection have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

The Board notes that the Veteran, through his representative, in his March 2018 Informal Hearing Presentation (IHP) indicated that his March 2011 VA examination regarding his PTSD symptoms was not adequate, as it did not evaluate the Veteran's PTSD symptoms pursuant to criteria E-H of the DSM-IV evaluation.  The Board finds, however, that these criteria are used and mandated in the diagnosis of PTSD, but are not mandated in the evaluation of the disorder.  The Veteran's IHP specifically acknowledges this in the citation to 38 C.F.R. § 4.125(a) (2011) which mandates the diagnosis of PTSD must conform to the DSM-IV standard (emphasis added).  Here, the Veteran's diagnosis of PTSD is not at issue.  The severity of his PTSD is the issue pending in the Veteran's appeal.  The Board finds, then, that the Veteran's argument that his March 2011 VA examination was inadequate is without merit.  The Board also notes that the Veteran's March 2011 VA examination provided a lengthy and detailed description of the nature and severity of the Veteran's PTSD symptomology and provided the basis upon which the Board granted the Veteran's increased rating contained in the decision herein.  Thus, the Board finds the March 2011 VA examination adequate for adjudication purposes.

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue decided herein; consequently, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial ratings assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  



PTSD

The Veteran's PTSD has been assigned an initial 50 percent rating since August 9, 2010, to July 1, 2015 and a 70 percent rating as of July 2, 2015.  38 C.F.R. § 4.130, DC 9411.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  The Veteran contends his PTSD is more severe than reflected in the current ratings.  

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

In March 2011, a VA examination determined that the Veteran's PTSD was best described as causing occupational and social impairment with reduced reliability and productivity.  The examiner found the following symptoms supported that classification of the Veteran's PTSD: flattened affect, impairment in short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to be quite socially isolated, with a long history of marital problems and separation.  He was found to have an intermittent inability to perform recreation or leisurely pursuits because he isolated himself from his family.  He had no difficulty understanding commands.  He was not found to pose a danger to himself or others.  His orientation was within normal limits and his appearance and hygiene were appropriate.  His behavior was appropriate.  He maintained good eye contact.  He showed anxiety and depressed mood.  His communication and speech were within normal limits.  He reported panic attacks that occurred less than once a week and the Veteran described them as involving agitation and pacing.  He had signs of suspiciousness, and reported when out a need to sit with his back to a wall and facing exits.  He did report a history of occasional hallucinations, but no delusions and no obsessive compulsive behavior.  His thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought or an appearance of confusion.  However, his judgment was impaired and his abstract thinking was abnormal.  He reported irritability, outbursts of anger, and road rage, but did not report a history of violent behavior.  He reported an exaggerated startle response and hypervigilance.  He also reported severe social isolation.  He indicated that he lived separate from his wife and that his relationship with his children was "fair."  He was noted to have an alcohol abuse problem associated with his PTSD - he reported drinking daily until passing out.  He was accompanied by his wife, who voiced concerns about his ability to function.  He reported that his increase in symptoms had begun and persisted since a year prior.

A July 2013 VA medical center (VAMC) psychology note indicated the Veteran had denied alcohol consumption for the past 4 weeks.  He was noted to be engaged in his session.  His appearance was appropriately groomed and dressed.  He had good eye contact, with no unusual mannerism or gestures noted.  He was cooperative and was oriented to time, place, person, and situation.  Though his memory was not formally assessed, it was intact for immediate, recent, and remote events.  His speech was normal rate and volume.  His mood and effect were euthymic with congruent affect.  There was no evidence of audio-visual hallucinations or delusions.  His insight and judgment were good, he was noted to be aware of his difficulties.

In April 2014, a VAMC psychology note indicated the Veteran reported his mood as "good, real good" and reported continued absence from alcohol since June 2013.  His appearance was appropriately groomed and dressed.  He had good eye contact, with no unusual mannerism or gestures noted.  He was cooperative and was oriented to time, place, person, and situation.  Though his memory was not formally assessed, it was intact for immediate, recent, and remote events.  His speech was normal rate and volume.  His mood and effect were euthymic with congruent affect.  There was no evidence of audio-visual hallucinations or delusions.  His insight and judgment were average.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He stated that he got along fine with his children.  He reported that he would avoid interaction with people due to panic and anger response by going out to his farm in the country where he raised goats and chickens.  He reported that he tried not to socialize with his friends.  He stated that he did perimeter checks in his home prior to going to bed and woke up in the middle of the night and walked around outside to make sure everything was okay.  He reported that sometimes he stayed up all night.  He reported that he had used alcohol previously to numb himself, but that he had recently completed an alcohol abuse program.

In August 2014, a VAMC psychology note found the Veteran was reporting alcohol use only as only "once in a while."  His appearance was appropriately groomed and dressed.  He had good eye contact, with no unusual mannerism or gestures noted.  He was cooperative and was oriented to time, place, person, and situation.  Though his memory was not formally assessed, it was intact for immediate, recent, and remote events.  His speech was normal rate and volume.  His mood and effect were euthymic with congruent affect.  There was no evidence of audio-visual hallucinations or delusions.  His insight and judgment were average.

In July 2015, a VA examination found the Veteran's PTSD to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported his ongoing symptoms as nightmares, isolation, depressed mood, anxiety, intrusive memories, exaggerated startle response, hypervigilance, anger, irritability, low tolerance for frustration, avoidance, problems with memory recall, problems with concentration, and emotional and physiological reactivity to stressors/triggers.  He reported reduced alcohol consumption associated with his PTSD.  Upon examination, his symptoms were noted to be depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control, such as unprovoked irritability with periods of violence.  His irritable behavior was noted to be typically expressed as verbal or physical aggression towards people or objects.  He reported hypervigilance, and exaggerated startle response.  The Veteran's symptoms were noted to cause clinically significant distress or impairment in important areas of functioning.  The Veteran was alert and fully oriented.  He was cooperative and interacted appropriately with this examiner.  His mood was euthymic and he presented with a congruent affect.  There was no evidence of hallucinations or delusional ideations, and both were denied.  The Veteran denied homicidal and suicidal ideations.

In November 2015, a VAMC mental health note reported the Veteran had described his mood as "doing OK."  His appearance was appropriately groomed and dressed.  He had good eye contact, with no unusual mannerism or gestures noted.  He was cooperative and was oriented to time, place, person, and situation.  Though his memory was not formally assessed, it was intact for immediate, recent, and remote events.  His speech was normal rate and volume.  His mood and effect were euthymic with congruent affect.  There was no evidence of audio-visual hallucinations or delusions.  His insight and judgment were average.

In September 2016, the Veteran underwent a VA examination regarding the severity of his PTSD.  The Veteran's level of occupational and social impairment was evaluated as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he was not involved in PTSD treatment and was not taking medication.  He reported irritable behavior and angry outbursts with little or no provocation, reckless or self-destructive behavior, problems with concentration, sleep disturbance, chronic sleep impairment, depressed mood, and anxiety.  

A May 2017 VA PTSD examination found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He reported that his was married to his wife for over 40 years and had two grandchildren with whom he spent time.  He reported that he was retired and had about 8 acres of land on which he had goats and chickens.  He stated that he went to his grandson's football games, enjoyed gambling at a local casino, had a boat, and got together with his family for holidays and special occasions.  He reported his symptoms as hypervigilance, exaggerated startle response, sleep disturbance, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and difficulty adapting to stressful circumstances.  He reported an increase in alcohol consumption, indicated that sometimes he drank beer all night and would then sleep the next day.  His appearance and hygiene were adequate and he was noted to be pleasant during his examination.  He was oriented to all spheres.  He had normal speech in rate and rhythm and his mood was euthymic with congruent affect.  He denied suicidal or homicidal behavior and also denied psychosis.  The Veteran's thought processes were linear and there was no evidence of a thought disorder.  His attention and memory appeared intact.  His insight and judgment were within normal limits.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent rating, but no higher, from the August 9, 2010, grant of service connection.  38 C.F.R. § 4.7.

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since the August 9, 2010, grant of service connection, the Veteran's PTSD symptoms were manifested by sleeping difficulties, nightmares, sleep disturbances, irritability, anger issues, avoidance behaviors, isolation, intrusive memories, anxiety, panic attacks, exaggerated startle response, hyper vigilance, depressive mood, memory and concentration difficulties, and occasional hallucination.  This symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The Board takes specific note that during the March 2011 VA examination there was an emphasis placed on the Veteran's extreme social isolation - he effectively completely removed himself from social interaction to combat his PTSD symptoms.  The Board also notes the Veteran's wife's concern over the Veteran's ability to function during this time.  

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Id. Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the August 9, 2010, grant of service connection.

However, the Board emphasizes that the Veteran's PTSD symptoms at no time meet the criteria for the maximum 100 percent.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran maintained a relationship with his wife, though strained at times, and reported a relationship in later years with his children, grandchildren, and friends.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time since the August 9, 2010, grant of service connection.

In addition to the medical evidence, the Board considered the Veteran's statements regarding his PTSD symptoms, specifically his June 2014 hearing testimony.  The Veteran's statements regarding his PTSD symptomology are credible and supported by the evidence.  The objective clinical findings, though, outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.

Accordingly, the Board finds that by resolving all reasonable doubt in favor of the Veteran that the criteria for an initial 70 percent rating, but not for a higher rating for PTSD, are met since service connection was established. Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss has not been assigned a compensable evaluation under the provisions of DC 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's hearing examinations has not been shown, thus this regulation will not be applied. 

The Veteran's bilateral hearing loss was granted service connection as of August 2010.  He contends that his bilateral hearing loss is more disabling than the current noncompensable rating assigned.  

In September 2010, a private audiological examination indicated the Veteran's, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
Not tested
45
LEFT
25
25
20
Not tested
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  The Board notes, however, there is no indication that this examination was performed by a licensed audiologist and no indication that the speech discrimination score was pursuant to the Maryland CNC examination.  As such, this examination is not able to be used to determine any hearing loss for VA purposes.

In October 2010, a VA audiological examination by a state licensed audiologist found the Veteran's pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
45
LEFT
20
15
15
15
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The findings on the Veteran's this study correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

In June 2015, the Veteran underwent a VA audiological examination by a state licensed audiologist.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
15
35
LEFT
25
15
10
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ear.  

The findings on the Veteran's this study correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

In February 2017, the Veteran underwent a VA audiological examination by a state licensed audiologist.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
50
LEFT
25
20
25
25
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent for the left ear.  

The findings on the Veteran's this study correlate to a designation of level II hearing in the right ear and level II hearing in the left ear, using Table VI.  Per Table VII of § 4.85, a non compensable evaluation under DC 6100 is assigned when those levels of hearing are demonstrated.

Thus, based on the foregoing audiological test results, the Board finds that the Veteran's bilateral hearing loss does not warrant an compensable rating for the period on appeal.  

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss and the Board has taken the Veteran's lay statements into consideration, specifically his June 2014 hearing testimony.  However, according to the audiological test results during the pendency of the appeal, compared to the rating criteria, compensable ratings are not warranted.  See Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  38 C.F.R. § 4.85, DC 6100. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiners noted that the Veteran reported hearing difficulty which affected his daily and occupational activities.  Moreover, in addition to in-person examinations and reporting the Veteran's complaints and medical history, the VA examiners reviewed the Veteran's claims file, which contained statements by the Veteran as to his hearing difficulties.  The Board finds any functional impairment, in addition to the Veteran's other reports, has been appropriately considered and is contemplated in the aforementioned increased ratings and, additionally, fails to support an assignment of a compensable rating for the indicated periods.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech. 

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss.

The Veteran has not raised any other issues with respect to the increased rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, 70 percent disabling, as of August 9, 2010, thoracolumbar spine intervertebral disc syndrome with degenerative arthritis, 20 percent disabling from August 9, 2010, left lower extremity radiculopathy, 10 percent disabling from July 28, 2011, and 20 percent disabling from October 23, 2015, right lower extremity radiculopathy, 10 percent disabling from August 9, 2010, and 20 percent disabling from June 2016, tinnitus, 10 percent disabling as of August 9, 2010, and bilateral hearing loss, at a noncompensable rate.  The Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

In September 2006, the Social Security Administration awarded the Veteran' disability due to degenerative disc disease and right shoulder pain.

In March 2011, the Veteran underwent a VA examination regarding his service connected back disability.  The examiner stated that the Veteran's low back disability did not affect his usual occupation and that the effect of the low back disability on the Veteran's daily activity was minimal to moderate.  In March 2011, the VA examination regarding the Veteran's PTSD noted that he had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had not worked for 5 years and that he was pronounced disabled due to a back condition.  He contended that his unemployment was not due, primarily, to the effects of his mental condition.  However, his significant alcohol dependence was noted and his PTSD symptoms were noted to be severe, with extreme isolation.

In January 2013, a VA examination regarding the Veteran's peripheral nerves indicated that the condition did not impact his ability to work.  

In July 2015, the examiner indicated that the Veteran did not report that his PTSD symptoms would negatively impact his ability to function effectively in an occupational setting.

In December 2015, the Veteran underwent a VA examination regarding his back symptomology.  The examiner found that the Veteran was unable to sit or stand for long periods and was limited to lifting no more than 20 pounds.  The examiner opined that the Veteran's back disability would affect the Veteran's ability to function in an occupational environment.

In September 2016, a VA examination found the Veteran's PTSD symptoms to cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  

In May 2017, a VA examination the Veteran's PTSD symptoms were found to be mild, however, his alcohol related use was noted to be significantly impairing in any work setting, as he reported he liked to drink all night and sleep at other times.  The Veteran's associated alcohol disorder was found to impair his judgment, mood, coordination, and motor functioning, and be a danger in an environment with machinery.  

The Board finds that the evidence of record establishes that the Veteran's service-connected PTSD with alcohol dependence, along with his other service-connected disabilities, is significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he has limitations regarding concentration, focus, and symptoms of rage, irritability, and impaired judgment, coordination, and motor functioning, along with his pain symptoms which render him unable to be substantially, gainfully employed.  The Board acknowledges that the January 2013 and July 2015 VA examinations did not find that he was unable to secure gainful employment.  However, the January 2013 examination focused solely on the Veteran's peripheral nerve condition, without consideration of the Veteran as a whole, and the July 2015 examination seemed to be a recitation of the Veteran's thoughts on his employability, not an independent opinion of the total effect the Veteran's PTSD with alcohol dependence had on his ability to secure or follow a substantial gainful employment.  The Board also notes that the March 2011 December 2055, and January 2017 VA examinations indicated that the Veteran's ability to function in an occupational setting was significantly restricted.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD with alcohol dependence along with his other service connected disabilities precludes him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 70 percent disability rating, but no higher, for PTSD is granted from the August 9, 2010, grant of service connection, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


